 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MILORAD OLIC,                                    No. 2:16-cv-0720 JAM AC P
12                         Plaintiff,
13             v.                                         ORDER
14       JEFFREY BEARD, et al.,
15                         Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se with this civil rights action pursuant to 42

18   U.S.C. § 1983. Currently before the court is plaintiff’s motion to compel. ECF No. 32.

19            The court’s October 3, 2018 Discovery and Scheduling Order provided that “[r]esponses

20   to written discovery requests shall be due forty-five days after the request is served.” ECF No. 27

21   at 4. Plaintiff states that he served his discovery requests on defendant on December 27, 2018,

22   but had not received responses as of February 10, 2019. ECF No. 32 at 2. Because Federal Rule

23   of Civil Procedure 6(d) adds an additional three days to deadlines when service is accomplished

24   by mail, defendants’ responses were not due until February 13, 2019.1 Therefore, plaintiff’s

25   ////

26   1
       The court also notes that February 10, 2019, fell on a Sunday, which means that even if Rule
27   6(d) did not extend defendants’ deadline by three days, their responses would not have been due
     until February 11, 2019, under Rule 6(a)(1)(C) (when the final day of a deadline falls on a
28   weekend, the deadline is extended to the next day that is not a Saturday, Sunday, or holiday).
                                                       1
 1   motion to compel responses to his requests for documents because he had not received responses
 2   by February 10, 2019, is premature and shall be denied as such.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. Plaintiff’s motion to compel discovery responses (ECF No. 32), is DENIED as
 5   premature.
 6          2. The February 25, 2019 deadline for filing motions to compel discovery is extended
 7   seven days, and any motions necessary to compel discovery shall be filed by March 4, 2019.
 8          3. All other deadlines shall remain as outlined in the court’s November 30, 2018 order
 9   (ECF No. 31).
10   DATED: February 19, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
